DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 3/16/2021, in which claims 4, 16 and 20 were cancelled, and claims 1, 2, 6, 7, 9, 10, 12-14 and 17-19 were amended.  Claims 1-3, 5-15 and 17-19 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I and species (B) contacting a cell with or administering to a subject a compound comprising a nucleic acid encoding a polypeptide with at least 95% identity to the sequence of SEQ ID NO: 1 in the reply filed on 1/20/2021 is acknowledged.
Claims 9, 10 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2021.
Claims 1-3, 5-8, 11-15, 17 and 18 are under consideration as they read upon the elected compound comprising a nucleic acid encoding a polypeptide with at least 95% sequence identity to the sequence of SEQ ID NO: 1.

Information Disclosure Statement


Response to Arguments - Claim Objections
The objections to claims 4 and 16 are moot in view of Applicant’s cancellation of the claims in the reply filed 3/16/2021.
	The objections to claims 1, 6, 7, 13 and 18 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/16/2021.

Improper Markush
The following rejection was made in the Office action mailed 2/17/2021 and has been rewritten to address the amendment to the claims in the reply filed 3/16/2021:
Claims 1-3, 5-8 and 11 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the members of the Markush grouping do not share a substantial feature in that the polypeptide is composed of amino acid monomers, whereas the nucleic acid is composed of nucleotide monomers.  The polypeptide has the biological function of a CD98 polypeptide or portion thereof, whereas the nucleic acid has the biological function of being transcribed by an RNA 

The following rejection was made in the Office action mailed 2/17/2021 and has been rewritten to address the amendment to the claims in the reply filed 3/16/2021:
Claims 12-15, 17 and 18 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the members of the Markush grouping do not share a substantial feature in that the polypeptide is composed of amino acid monomers, whereas the nucleic acid is composed of nucleotide monomers.  The polypeptide has the biological function of a CD98 polypeptide or portion thereof, whereas the nucleic acid has the biological function of being transcribed by an RNA 

Response to Arguments - Improper Markush
The rejections of claims 9, 10 and 19 on the judicially-created basis that it contains an improper Markush grouping of alternatives is moot in view of Applicant’s amendment of the claims to read only upon the non-elected species in the reply filed 3/16/2021.  These claims are now withdrawn from consideration as being directed to a non-elected species.
The rejections of claims 4 and 16 on the judicially-created basis that it contains an improper Markush grouping of alternatives is moot in view of Applicant’s cancellation of the claims in the reply filed 3/16/2021.
With respect to the rejections of claims 1-3, 5-8 and 11 on the judicially-created basis that they contain an improper Markush grouping of alternatives, and claims 12-15, 17 and 18 on the 
The response asserts that the nucleic acid provides for the polypeptide so one would have expected both to behave the same way in the context of the claimed invention.  The response asserts that the purpose of both is provide the polypeptide to the cell/subject.
This argument is not found persuasive.  Delivery of nucleic acid to encode a polypeptide does not behave in the same way as the delivery of a polypeptide.  The delivery of polypeptide/protein and nucleic acid were considered to constitute different fields in the art (Bartus, R.T. Translating the therapeutic potential of neurotrophic factors to clinical ‘proof of concept’: A personal saga achieving a career-long quest. Neurobiology of Disease, Vol. 48, pages 153-178, 2012; e.g., Abstract, 1st paragraph).
Thus, the rejections are maintained.

Response to Arguments - 35 USC § 112
	The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 3/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection was made in the Office action mailed 2/17/2021 and has been rewritten as a total lack of enablement rejection due to the withdrawal of the rejection over the enabled, amended claims.  This rejection was rewritten to address the amendment to the claims in the reply filed 3/16/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 12-15, 17 and 18 are drawn to a method of treating a mammalian subject in need of reduction in TRPV4 signaling.  The method comprises “administering a compound comprising a polypeptide comprising a sequence with at least 95% identity to the sequence of SEQ ID NO: 1; comprising no more than 200 amino acids; and capable of inhibiting binding to TRPV4 or integrin to Cluster of Differentiation 98 (CD98); or a nucleic acid encoding said polypeptide to the subject.”  The elected species of compound in the 
	Breadth of the claims: The claims are broad in that they encompass the treatment of any disease associated with a need for a reduction in TRPV4 signaling (claims 12, 14, 15, 17 and 18), or any one of a number of broadly identified diseases of claim 13.  The claims are broad in that they encompass administering a nucleic acid in any form by any route to treat any of the broadly encompassed diseases.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: Example 1 of the specification demonstrates that TRPV4 associates with CD98 and β1-integrin at focal adhesions.  Specifically, an N-terminal region (referred to as the “high homology domain”) of CD98 binds to the 6 carboxy terminal amino acids of β1-integrin (e.g., paragraphs [00153], [00155] and [00156]).  This was demonstrated by removal of the “high homology domain” from CD98 (e.g., paragraph [00157]).  TRPV4 also interacts with the same region of β1-integrin through the ankryin repeat regions of TRPV4 (e.g., paragraphs [00153]-[00154]).  This example provides evidence that CD98, TRPV4 and β1-integrin from a complex at the cell’s extracellular matrix (ECM) adhesion site (e.g., paragraphs [00153]-[00159]).
	Example 2 of the specification demonstrates that CD98 mediates mechanical signaling from β1-integrin to TRPV4 channels in the focal adhesion.  Knockdown of CD98 expression by siRNA reduced the amount of binding between β1-integrin and TRPV4 even though TRPV4 expression was not decreased (e.g., paragraph [00181]).  Further, the high homology domain of CD98 was overexpressed in HEK293T cells, which resulted in a loss of realigned fibers upon force application (e.g., paragraphs [0015] and [00182]).  Specifically, the HEK2963T cells were transfected with a vector encoding HA-linked CD98 high homology domain, and binding assays with TRPV4 antibody were performed 24 hours later (e.g., paragraph [0015]; Fig. 4).  The disclosure concludes that the high homology domain of CD98 can compete with endogenous CD98 for binding to TRPV4 and β1-integrin (e.g., paragraph [00182]-[00184]).  The experiments also demonstrate that CD98 plays a role in calcium influx through mechanical, but not chemical, activation of TRPV4 (e.g., paragraph [001085]).
	The specification discusses the correlation between TRPV4 activity and pulmonary edema induced by various stimuli, including heart failure that acts by increasing pulmonary 
But TRPV 4 is also present on many cell types and in many tissues, and it can be activated by chemical (e.g., arachidonic acid metabolites epoxyeicosatrienoic acids 5,6-EET and 8,9-EET) as well as mechanical cues (e.g., breathing motions, ECM strain, fluid shear stress, pulmonary vascular pressure, barotrauma). TRPV 4 is also involved in the regulation of diverse bodily functions including control serum osmolality, nociception and thermal sensing and regulation in the central nervous system, bone formation and remodeling, bladder tone, motor and sensory neuritogenesis, as well as inflammation and energy homeostasis in adipocytes (refl8-37). Thus, the breadth of functions of this ubiquitous membrane ion channel predict that systemic administration of inhibitors of TRPV 4 activity can lead to diverse adverse effects and severe systemic dose-limiting toxicities. Thus, the identification of sites within CD98 and TRPV 4 that are responsible for their intermolecular binding interactions, as well as for mechanical activation of TRPV 4 by physical forces applied to integrins, can lead to the development of new and improved inhibitors of pulmonary edema development.

Thus, the specification does not provide any working examples directed to a method of treating any disease in a subject, or art-accepted model thereof.
The sequence of the CD98 high homology domain is presented as instant SEQ ID NO: 1 (e.g., paragraph [0028]).  The specification envisions using sequences with at least 95%, at least 98% or greater homology with the sequence of SEQ ID NO: 1 (e.g., paragraph [0029]).  Further, the specification envisions the protein is less than 200 amino acids as compared to the CD98 protein that occurs in nature (e.g., paragraphs [0029]-[0039]).
in vitro and animal model assays to determine whether a particular composition is therapeutically effective (e.g., paragraph [0078]).  No specific guidance with regard to a method of treating a disease in a subject with the claimed nucleic acid molecule is provided.  No art accepted in vitro or in vivo animal model is used to test any nucleic acid encoding a polypeptide with at least 95% identity to the sequence of SEQ ID NO: 1, less than 200 amino acids, and the ability to inhibit binding of TRPV4 or integrin to CD98.
	Predictability and state of the art: An analysis of the prior art as of the effective filing date of the present application shows the near complete lack of documented success for any treatment based on gene therapy. In a review on the current status of gene therapy, both Verma et al (Nature, Vol. 389, pages 239-242, 1997, cited as reference 16 on the IDS filed 7/13/2018; e.g. page 239, paragraph 1) and Palu et al (Journal of Biotechnology, Vol. 68, pages 1-13, 1999, cited as reference 10 on the IDS filed 7/13/2018; e.g. Abstract) state that despite hundreds of clinical trials underway, no successful outcome has been achieved. The continued, major obstacles to 
It would have been unpredictable to use a pharmaceutical composition comprising the claimed nucleic acid molecule due to the unpredictable effects of the encoded polypeptide. The prior art teaches that using a nucleic acid molecule encoding CD98hc protein that lacks a portion of the extracellular domain endows cells with a much more enhanced malignant phenotype in terms of tumor formation (Hara et al. Oncogene, Vol. 19, pages 6209-6215, 2000, cited as reference 6 on the IDS filed 7/13/2018; e.g., page 6210, left column, 3rd paragraph; pages 6212-Over expression of truncated CD98hc causes more enhanced tumor formation compared with full-length CD98hc).  Furthermore, the prior art teaches that some diseases may be associated with TRPV4 gain-of-channel function mutations, and others may be associated with TRPV4 loss-of-channel function mutations (Nilius et al. EMBO Reports, Vol. 14, No. 2, pages 152-163, January 11, 2013, cited in a prior action; e.g., page 158, paragraph bridging columns).  Some of the recited diseases encompassed by the claims are potentially associated with phenotypes present in TRPV4-deficient mice, such as hearing alteration, (e.g., page 154, left column, full paragraph).  In spondylometaphyseal dysplasia Kozlowski type, some patients “seemed to have either gain- or loss-of-function mutations” (e.g., page 158, paragraph bridging columns).  Nilius et al note the unpredictability in determining the function of channel mutants by overexpression in cells, such as HEK293 and CHO cells, to model disease phenotype in that “there does not seem to be an unambiguous correlation between channel activity after overexpression and disease pattern or severity” (e.g., page 158, paragraph bridging columns).  Nilius et al also note the lack of animal models for TRPV4-dependent human diseases (e.g., page 159, left column, 2nd full paragraph).  Nilius et al also note that the P19S TRPV14 variant may be associated with chronic obstructive pulmonary disease (COPD) as a result of reduced ciliary activity, which is thought to be a TRPV-4 dependent mechanism (e.g., page 161, left column, 1st paragraph).  Accordingly, the specification envisions the inhibition of TRPV4 activity, and the claims encompass the treatment of diseases potentially resulting from already reduced TRPV4 activity.  One would have recognized the unlikely success in further decreasing TRPV4 activity in those diseases, and the unpredictable nature of treating other TRPV4-associated diseases with the claimed method of nucleic acid administration.  Accordingly, the state of the art with regard to the inhibition of 
	Amount of experimentation necessary: A large quantity of experimentation would be required to carry out the full scope of the claimed methods.  The quantity of experimentation necessary to carry out the claimed treatment method is high, as the skilled artisan could not rely on the prior art or the present specification to teach how to use the nucleic acid molecules to induce at least some therapeutic effect.  One would have to determine how to deliver the given nucleic acid to the appropriate target cells with specificity and efficiency to induce at least some therapeutic effect for at least each of the claimed diseases: pulmonary edema, systemic edema, hypertension, hyperalgesia, inflammation, brachyolmia, spondylometaphyseal dysplasia Kozlowski type, metatropic dysplasia, peripheral neuropathy, asthma, COPD, overactive bladder, and incontinence, for example.  Such testing would require an art accepted model for each disease, a particular formulation of nucleic acid encoding a particular protein sequence encompassed by the claims, and measurement of an endpoint representative of a therapeutic outcome.  This would require a large amount of trial and error experimentation, with success with one particular set of conditions for one particular disease not guaranteeing success for another disease or other set of conditions (e.g., different type of vector or route of administration).
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 12-15, 17 and 18 are not considered to be enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 9, 10 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s amendment of the claims to read only upon the non-elected species in the reply filed 3/16/2021.  These claims are now withdrawn from consideration as being directed to a non-elected species.
The rejection of claims 4 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 3/16/2021.
	The rejection of claims 1-3, 5-8 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/16/2021.
With respect to the rejection of claims 12-15, 17 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
	The response asserts that the claims are not limited to integrating gene therapy vectors.
	The Examiner agrees with this statement.  The claims encompass the use of naked nucleic acid that is DNA or RNA, any non-viral vector or any viral vector, where the nucleic acid or vector remains as an episome or integrates into a chromosome.  The breadth of the claims further complicates the nature of the invention.
	The response asserts that Chira discloses multiple instances of clinical trials that saw therapeutic efficacy with gene therapy (e.g., right column of page 30690, 1st and 2nd paragraph).  Thus, the response asserts that gene therapy was enabled in multiple therapeutic contexts at the time the application was filed.  The response asserts that the evidence is convincing to one of skill in the art that the invention is enabled, and the Examiner has not provided a rationale for 
	This argument is not found persuasive.  The cited art on the record demonstrates the unpredictable nature of gene therapy. The portion of the reference cited by Applicant refers to the potential of oncolytic immunotherapies.  The instant claims are not directed to such a therapy.  Chira et al (2015) state the following at page 30676, left column, 2nd full paragraph:
Despite approximately 1800 gene therapy clinical trials that have been reported world-wide up to 2012 [4], only one product has been approved to be used in clinical applications. This product, named Glybera, is used for treatment of lipoprotein lipase deficiency, by means of a virus which delivers the functional copy of the gene into the patient muscle cells [5]. This point to the fact that further optimization studies are needed to address the efficiency and safety of these vectors, so that gene therapy can become a clinical reality and a broader range of human diseases can be treated.

The very limited success with a large number of attempts at gene therapy is evidence of unpredictability.  Further evidence is provided by the discussion at pages 18-18 of the prior action.
	The response asserts that no working example is required to enable the invention, because the specification makes it plain that the art was aware that TRPV4 inhibitors reduced or prevented pulmonary edema in both in vitro and in vivo models (e.g., paragraph [0162]).  The response points to a post-filing publication which is asserted to show that AAV-mediated delivery of the CD98 HH domain inhibited TRPV4 mechanotransuction in a specific manner and protected against pulmonary vascular leakage in a human lung Alveolus-on-a-Chip model (Exhibit I).  
	This argument is not found persuasive.  While prior art non-nucleic acid-based compounds may act as TRPV4 inhibitors to reduce pulmonary edema in both in vitro and in vivo models, the instant claims specifically require the use of a nucleic acid molecule to treat a large 
The response asserts that the Hara reference is not relevant, because the shortest truncated CD98hc was 237 amino acids in length.  
This argument is not found persuasive.  Hara et al (2000) speaks to the unpredictable nature of expressing a truncated CD98hc protein in vivo, because the fragmentation of the protein to lack a portion of the extracellular domain results in a more malignant phenotype in terms of tumor formation (e.g., page 6210, left column, 3rd paragraph; pages 6212-6213, Over expression of truncated CD98hc causes more enhanced tumor formation compared with full-length CD98hc).  The proteins encoded by the claimed nucleic acid molecule encompass proteins 
The response asserts that the diseases of dependent claim 13 are known in the art to be associated with or caused by high TRPV4 signaling so the treatment of any subject in need of a reduction in TRPV4 is enabled.  
	This argument is not found persuasive.  There is no evidence on the record that delivery of any nucleic acid by any route would be sufficient to induce at least some therapeutic effect for any disease recited in claim 13 or any other disease encompassed by the claims.  See the discussion above.  Furthermore, the prior art teaches that some diseases may be associated with TRPV4 gain-of-channel function mutations, and others may be associated with TRPV4 loss-of-channel function mutations (Nilius et al. EMBO Reports, Vol. 14, No. 2, pages 152-163, January 11, 2013; e.g., page 158, paragraph bridging columns).  Some of the recited diseases encompassed by the claims are potentially associated with phenotypes present in TRPV4-deficient mice, such as hearing alteration, (e.g., page 154, left column, full paragraph).  In spondylometaphyseal dysplasia Kozlowski type, some patients “seemed to have either gain- or loss-of-function mutations” (e.g., page 158, paragraph bridging columns).  Nilius et al note the unpredictability in determining the function of channel mutants by overexpression in cells, such as HEK293 and CHO cells, to model disease phenotype in that “there does not seem to be an unambiguous correlation between channel activity after overexpression and disease pattern or severity” (e.g., page 158, paragraph bridging columns).  Nilius et al also note that the P19S TRPV14 variant may be associated with chronic obstructive pulmonary disease (COPD) as a result of reduced ciliary activity, which is thought to be a TRPV-4 dependent mechanism (e.g., st paragraph).  Accordingly, the specification envisions the inhibition of TRPV4 activity, and the claims encompass the treatment of diseases potentially resulting from already reduced TRPV4 activity.  Providing a possible association between TRPV signaling and a disease does not enable the claimed invention.
	Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699